DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0004783, filed on 01/14/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0297511 A1].
In regards to claim 1. Park discloses a lamp control apparatus for a vehicle (Fig. 1, 100), the apparatus (Fig. 1, 100) comprising: 
Park in Fig. 1 does not specify an object detection device configured to detect an object at a periphery of the vehicle to output the detection result as object information; and a light pattern output device configured to determine whether a preceding vehicle driving on a host lane is present, based on the object information and to generate light pattern information for changing a light pattern depending on the determination result. 
Park in Fig. 7-8 and 16a to 17b discloses an object detection device (Fig. 8, 300) configured to detect an object (Fig. 16-18, 101) at a periphery of the vehicle (Fig. 16 to 17, 100) to output the detection result as object information (Fig. 7, 300 & Paragraph [0077]); and 
a light pattern output device (Fig. 8, 860) configured to determine (Paragraph [0467-468]) whether a preceding vehicle (Fig. 16, 101) driving on a host lane is present (Fig. 16a-b, 101 is on host lane with 100), based on the object information (Fig. 7, 300 & Paragraph [0077]) and to generate light pattern (Paragraph [0016-17]) information for changing a light pattern (Fig. 16 to 17, 900) depending on the determination result (Paragraph [0477]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with an object detection device configured to detect an object at a periphery of the vehicle to output the detection result as object information; and a light pattern output device configured to determine whether a preceding vehicle driving on a host lane is present detect, based on the object information and to generate light pattern information for changing a light pattern depending on the determination result for purpose of selectively controlling brightness of various regions based on a driving situation, it may be possible to reduce glare experience by another person, reduce unnecessary energy consumption, and selectively illuminate a specific object to bring it to the driver's attention as disclosed by Park (Paragraph [0033]).
In regards to claim 2. Park discloses the apparatus of claim 1, wherein the object detection device (Fig. 8, 300) includes at least one of a camera configured to obtain an image in front of the vehicle (Fig. 8, 310 & Paragraph [0142]) or a sensor configured to determine a distance to the preceding vehicle.

In regards to claim 8. Park discloses a lamp control apparatus for a vehicle (Fig. 1, 100), the apparatus (Fig. 1, 100) comprising: 
Park does not specify a selection device configured to generate a pattern selection signal based on a driving mode signal; an object detection device configured to detect an object at a periphery of the vehicle to output the detection result as object information; a first light pattern output device configured to generate light pattern information based on the pattern selection signal; and a second light pattern output device configured to generate the light pattern information based on the pattern selection signal and the object information.
Park discloses a selection device (Fig. 8, 860 & Paragraph [0298-299]) configured to generate a pattern selection signal (Paragraph [0033]) based on a driving mode signal (Paragraph [309]);
an object detection device (Fig. 8, 300) configured to detect an object (Fig. 16-18, 101) at a periphery of the vehicle (Fig. 16 to 17, 100) to output the detection result as object information (Fig. 7, 300 & Paragraph [0077]); 
a first light pattern output device (Fig. 8, 860, 851 & Paragraph [0298-299]) configured to generate light pattern information (Paragraph [0290-291]) based on the pattern selection signal (Paragraph [0033]); and 
a second light pattern output device (Fig. 8, 860, 852 & Paragraph [0298-299]) configured to generate the light pattern information (Paragraph [0290-291]) based on the pattern selection signal (Paragraph [0033]) and the object information (Fig. 7, 300 & Paragraph [0077]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with a selection device configured to generate a pattern selection signal based on a driving mode signal; an object detection device configured to detect an object at a periphery of the vehicle to output the detection result as object information; a first light pattern output device configured to generate light pattern information based on the pattern selection signal; and a second light pattern output device configured to generate the light pattern information based on the pattern selection signal and the object information for purpose of selectively controlling brightness of various regions based on a driving situation, it may be possible to reduce glare experience by another person, reduce unnecessary energy consumption, and selectively illuminate a specific object to bring it to the driver's attention as disclosed by Park (Paragraph [0033]).
In regards to claim 9. Park discloses the apparatus of claim 8, wherein one of the first light pattern output device (Fig. 7, 650 & Paragraph [0231]) and the second light pattern output device (Fig. 7, 650 & Paragraph [0231]) is activated depending on the pattern selection signal (Paragraph [0033 & 0427]).
Claims 3-4, 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0297511 A1] as applied to claim 1 above, and further in view of Son et al [US 2016/0368414 A1].
In regards to claim 3. Park discloses the apparatus of claim 1, wherein the light pattern output device (Fig. 8, 860) generates the light pattern information for changing a light irradiation distance (Fig. 17b, 900) and a light width of the light pattern depending on a distance (Fig. 17b, 900 & Paragraph [0473-487]) to the preceding vehicle (Fig. 17-18, 101), when the preceding vehicle (Fig. 8, 101) driving on the host lane (Fig. 16a-b, 101 is on host lane with 100) is detected within a predetermined distance (Paragraph [0133]) based on the object information (Fig. 7, 300 & Paragraph [0077]) and generates the light pattern (Fig. 17b, 900) information for forming the light pattern with the increasing light irradiation distance (Fig. 17a, 900 and Fig. 23, 913 & Paragraph [0523-524]) when the preceding vehicle is not detected (Paragraph [0474]).
Park does not specify the minimum light width and the maximum light irradiation distance
Son discloses the minimum light width and the maximum light irradiation distance (Fig. 30, LH and RH & Paragraph [0099-0100])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with the minimum light width and the maximum light irradiation distance for purpose of use the distance measurement to selectively detect road users located within the glare boundaries of a light pattern as disclosed by Dierks (Paragraph [0134]).
In regards to claim 4. Park in view of Dierks discloses the apparatus of claim 3, wherein the light pattern output device (Fig. 8, 860) generates the light pattern information for reducing the light irradiation distance (Fig 17b & Paragraph [0472]) and the light width as the distance to the preceding vehicle is shorter (Fig. 17b & Paragraph [0472-480]).
In regards to claim 6. the apparatus of claim 1, wherein the light pattern output device includes: 
an object determination device (Fig. 8, 300) configured to determine whether the preceding vehicle (Fig. 17-18, 101) driving on the host lane (Fig. 16a-b, 101 is on host lane with 100) is present within a predetermined distance (Paragraph [0133]), based on the object information (Fig. 7, 300 & Paragraph [0077]); 
a distance calculation device (Fig. 7, 320) configured to calculate a distance (Paragraph [0133-134]) to the preceding vehicle (Fig. 17-18, 101) based on the object information (Fig. 7, 300 & Paragraph [0077]) when the preceding vehicle is detected (Fig. 17-18, 101); 
a light reduction pattern output device (Fig. 8, 860) configured to generate the light pattern information (Paragraph [0013-16]) based on the calculated distance (Paragraph [0133-134]) to the preceding vehicle (Fig. 17-18, 101) and a direction indication signal (Paragraph [0071]); and 
a light concentration pattern output device (Fig. 8, 860) configured to generate the light pattern information for the increasing light irradiation distance (Fig. 17a, 900 and Fig. 23, 913 & Paragraph [0523-524]) of the light pattern (Paragraph [0060]) the light pattern (Paragraph [0060]) when the preceding vehicle is not detected.
Park does not specify the minimum light width and the maximum light irradiation distance
Son discloses the minimum light width and the maximum light irradiation distance (Fig. 30, LH and RH & Paragraph [0099-0100])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with the minimum light width and the maximum light irradiation distance for purpose of use the distance measurement to selectively detect road users located within the glare boundaries of a light pattern as disclosed by Dierks (Paragraph [0134]).
In regards to claim 7. Park in view of Son discloses the apparatus of claim 6, wherein the light reduction pattern output device (Fig. 8, 860) generates the light pattern information for reducing the light irradiation distance (Fig. 17-18, 900-910) and the light width of the light pattern (Fig. 17-18, 900) as the calculated distance (Paragraph [0133-134]) to the preceding vehicle is shorter (Fig. 17b, 100 and 101), and generates the light pattern information (Fig 16-18, 900) for increasing the left or right light width of the light pattern (Fig. 17-18, 900 and Fig. 16, 912 & Paragraph [0462]) depending on the direction indication signal (Paragraph [0071]).
In regards to claim 15. Park discloses the apparatus of claim 8, wherein the second light pattern output device includes: 
an object determination device (Fig. 8, 300) configured to determine whether a preceding vehicle (Fig. 17-18, 101) driving on a host lane is present (Fig. 16a-b, 101 is on host lane with 100) within a predetermined distance (Paragraph [0133]), based on the object information (Fig. 7, 300 & Paragraph [0077]); 
a distance calculation device (Fig. 7, 320) configured to calculate a distance (Paragraph [0133-134]) to the preceding vehicle (Fig. 17-18, 101) based on the object information (Fig. 7, 300 & Paragraph [0077]) when the preceding vehicle is detected (Fig. 17-18, 101); 
a light reduction pattern output device (Fig. 8, 860) configured to generate the light pattern information (Paragraph [0013-16]) based on the calculated distance (Paragraph [0133-134]) to the preceding vehicle (Fig. 17-18, 101) and a direction indication signal (Paragraph [0071]); and a light concentration pattern output device (Fig. 8, 860) configured to generate the light pattern information (Paragraph [0290-291]) for the increasing light irradiation distance (Fig. 17a, 900 and Fig. 23, 913 & Paragraph [0523-524]) of the light pattern (Paragraph [0060]) the light pattern (Paragraph [0060])  when the preceding vehicle is not detected (Fig. 17b, 101 & Paragraph [0473]).
Park does not specify the minimum light width and the maximum light irradiation distance
Son discloses the minimum light width and the maximum light irradiation distance (Fig. 30, LH and RH & Paragraph [0099-0100])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with the minimum light width and the maximum light irradiation distance for purpose of use the distance measurement to selectively detect road users located within the glare boundaries of a light pattern as disclosed by Dierks (Paragraph [0134]).
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0297511 A1] in view of Zizzadoro [US 2019/0241115 A1]
In regards to claim 10. Park discloses the apparatus of claim 8, wherein the first light pattern output device (Fig. 8, 860, 851 & Paragraph [0298-299]) generates the light pattern information (Paragraph [0290-291]) for forming a light pattern at a predetermined light irradiation distance (Paragraph [0426]) and a predetermined light width (Fig. 16-18, 900) 
Park does not specify when the pattern selection signal is disabled.
Zizzadoro discloses when the pattern selection signal is disabled (Paragraph [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with when the pattern selection signal is disabled for purpose of allowing the user to select corresponding illumination patterns from execution for the vehicle as disclosed by Ziuzzadoro (Paragraph [0095]).
In regards to claim 11. Park discloses the apparatus of claim 8, wherein the second light pattern output device (Fig. 8, 860 and 300) determines whether there is a preceding vehicle (Fig. 17-18, 101), based on the object information (Fig. 7, 300 & Paragraph [0077]) and changes the light pattern information (Fig. 17b, 900) depending on a distance (Fig. 17b, 900 & Paragraph [0473-487]) to the preceding vehicle (Fig. 17-18, 101)
Park does not specify when the pattern selection signal is enabled.
Zizzadoro discloses when the pattern selection signal is enabled (Paragraph [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with when the pattern selection signal is enabled for purpose of allowing the user to select corresponding illumination patterns from execution for the vehicle as disclosed by Zizzadoro (Paragraph [0095]).
In regards to claim 12. Park in view of Zizzadoro discloses the apparatus of claim 11, wherein the preceding vehicle (Fig. 17-18, 101) is a vehicle driving on a host lane (Fig. 17-18, 100) within a predetermined distance (Paragraph [0133]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0297511 A1] in view of Son et al [US 2016/0368414 A1] and further in view of Dierks et al [US 2012/0271511 A1].
In regards to claim 5. Park in view of Son discloses the apparatus of claim 3, 
Park in view of Son does not specify wherein the light pattern output device generates the light pattern information for increasing the left or right light width of the light pattern depending on a direction indication signal when the preceding vehicle is detected
Dierks discloses wherein the light pattern output device (Dierks: Fig. 2) generates the light pattern information for increasing the left (Dierks: Fig. 6, 40Paragraph [0202]) or right light width of the light pattern (Dierks: Abstract) depending on a direction indication signal (Dierks: Paragraph [0064]) when the preceding vehicle is detected (Dierks: Fig. 6, 12 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park in view of Son with wherein the light pattern output device generates the light pattern information for increasing the left or right light width of the light pattern depending on a direction indication signal when the preceding vehicle is detected for purpose of use the distance measurement to selectively detect road users located within the glare boundaries of a light pattern as disclosed by Dierks (Paragraph [0134]).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0297511 A1] in view of Zizzadoro [US 2019/0241115 A1] and further in view of Son et al [US 2016/0368414 A1]
In regards to claim 13. Park in view of Zizzadoro discloses the apparatus of claim 11, wherein the second light pattern output device (Fig. 8, 860) generates the light pattern information (Fig. 17b, 900) for reducing a light irradiation distance (Fig 17b & Paragraph [0472]) and a light width of a light pattern as a distance to the preceding vehicle is shorter (Fig. 17b & Paragraph [0472-480]), and generates the light pattern information (Paragraph [0013-16]) for the increasing light irradiation distance (Fig. 17a, 900 and Fig. 23, 913 & Paragraph [0523-524]) of the light pattern (Paragraph [0060]) when the preceding vehicle is not present (Fig. 17-18, 101).
Park does not specify the minimum light width and the maximum light irradiation distance
Son discloses the minimum light width and the maximum light irradiation distance (Fig. 30, LH and RH & Paragraph [0099-0100])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with the minimum light width and the maximum light irradiation distance for purpose of use the distance measurement to selectively detect road users located within the glare boundaries of a light pattern as disclosed by Dierks (Paragraph [0134]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0297511 A1] in view of Zizzadoro [US 2019/0241115 A1] and further in view of Dierks et al [US 2012/0271511 A1].
In regards to claim 14. Park in view of Zizzadoro discloses the apparatus of claim 11, 
Park in view of Zizzadoro does not specify wherein the second light pattern output device generates the light pattern information for increasing a left or right light width of a light pattern depending on a direction indication signal when the preceding vehicle is detected.
Dierks discloses wherein the second light pattern output device (Dierks: Fig. 2) generates the light pattern information for increasing a left (Dierks: Fig. 6, 40Paragraph [0202]) or right light width of a light pattern (Dierks: Abstract) depending on a direction indication signal (Dierks: Paragraph [0064])  when the preceding vehicle is detected (Dierks: Fig. 6, 12 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park in view of Zizzadoro with wherein the second light pattern output device generates the light pattern information for increasing a left or right light width of a light pattern depending on a direction indication signal when the preceding vehicle is detected for purpose of use the distance measurement to selectively detect road users located within the glare boundaries of a light pattern as disclosed by Dierks (Paragraph [0134]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844